DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.
The claim objections been withdrawn in view of the claim amendment. 
The 101 rejection has been withdrawn in view of the claim amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/21 has been entered.

Response to Arguments
Applicant's arguments filed on 12/10/21 have been fully considered. 
In response to Applicant’s argument regarding the 103 rejection, the previous rejections have been withdrawn.  However, upon further search and consideration, new grounds of rejection have been made in view of newly found prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a first shim layer that processes non-encrypted chaincode”. However, upon further reviewing of the specification (including fig. 1B, ¶46-48, 74 of the published specification), the specification only discloses that the existing shim layer 156 (first shim layer) receives commands to store and retrieve ciphertext (encrypted) data from the new shim layer 152 and stores and retrieves the ciphertext (encrypted) data to/from the shared ledger.  The existing shim layer 156 (the first shim layer) does not process the chaincode.   
Moreover, claim 1 recites “a second shim layer that processes encrypted chaincode”.  However, upon further reviewing of the specification (including fig. 1B, ¶46-48, 74 of the published specification), the specification only discloses the new shim layer 152 (a second shim arguments and blockchain state.  The new shim layer 152 (the second shim layer) does not process the chaincode (encrypted or not encrypted).  
Thus, the above limitations are not supported by the specification.  Similar issues also exist in independent claims 8 and 15.  Claims 2-7, 9-14, and 16-20 that depend from independent claims 1, 8, and 15 are also rejected for similar reasons. 
Claim 2 recites “the first shim layer is only for processing non-encrypted chaincode arguments”.  However, upon further reviewing of the specification (including fig. 1B, ¶46-48, 74 of the published specification), the specification only discloses the existing shim layer 156 (the first shim layer) receives commands to store and retrieve ciphertext (encrypted) data from the new shim layer 152 and stores and retrieves the ciphertext (encrypted) data to/from the shared ledger.  Thus, the existing shim layer 156 (the first shim layer) does not process non-encrypted chaincode arguments and does not only process non-encrypted chaincode arguments.  Thus, the above limitation is not supported by the specification.  Similar issues also exist in claims 9 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20200134613) in view of Duchon (US 20200084027).

Claim 1, Jiang discloses A hardware-implemented endorser node in a blockchain network, the hardware-implemented endorser node comprising: a hardware-implemented processor configured to execute one or more instruction stored in a memory to configure the hardware-implemented processor to: 
receive a chaincode invoke transaction proposal from a blockchain client in the blockchain network; (e.g. fig. 2A, ¶74: S201. The client 110 separately sends a request for simulating running of the smart contract to a plurality of processing nodes (endorsement nodes).)
execute chaincode that corresponds to the chaincode invoke transaction proposal using a first shim layer that processes non-encrypted chaincode; (e.g. fig. 2A, ¶76-78, 80: S202. The processing node 130 runs the smart contract according to the request and endorses a running result, to obtain a running result of current endorsement…S203. The processing node 140 runs the smart contract according to the request and endorses a running result, to obtain a running result of current endorsement.) 
endorse a result of the executed chaincode; and (e.g. fig. 2A, ¶76-78, 80: S202. The processing node 130 runs the smart contract according to the request and endorses a running result, to obtain a running result of current endorsement…S203. The processing node 140 runs the smart contract according to the request and endorses a running result, to obtain a running result of current endorsement.)
send the endorsed result to the blockchain client to create a blockchain transaction. (e.g. fig. 2A, ¶80, 83: S204-205. The plurality of processing nodes (including the processing node 130 and the processing node 140) send a plurality of running results of current endorsement to the client 110…0083] S205. The client 110 determines whether the plurality of running results meet a verification policy, and encapsulates running results meeting the verification policy into a transaction.)
Jiang does not appear to explicitly disclose but Duchon discloses 
a second shim layer that processes encrypted chaincode encrypt a state of a blockchain in the blockchain network; write the encrypted state of the blockchain to a shared ledger of the blockchain network; (e.g. figs. 9, 13, ¶38, 53, 73, 79-80, 87, 92: A blockchain may be expanded or updated by adding a secure transaction record, in the form of an encrypted block, by one or more servers or nodes. Each entity 102, 104, 106, 108, 110, and 112 may act as a node of a blockchain. In some embodiments, the blockchain may only be updated through consensus of a majority of nodes in the system…Encryption and decryption methods described herein can be implemented on various computer platforms having different modules. In some embodiments, a computer platform can be reconfigured to encrypt/decrypt data as described herein. Accordingly, FIG. 3 is a schematic diagram of an example encryption platform, according to an embodiment. Entities 102, 104, 106, 108, 110, and 112 may each have a platform 300 to encrypt, decrypt, compose a block and update a block with the composed block chain using encryption unit 320, decryption unit 321, ID verification unit 322, and block generation unit 323…The encrypted asset also includes encrypted symmetric secret keys for different organizations or participants…At step 930, the processor encrypts one or more data elements 705 with the generated secret key 701 to obtain encrypted data element(s) 707. At step 940, the processor creates or composes a new block including all the encrypted secret keys 702a, 703b and the encrypted data element 707. At step 950, the processor updates the blockchain with the composed block by appending the composed block to the end of the blockchain…data elements 705 may include, for example, timestamp of the transaction, parties to the transaction, information regarding the parties to the transaction, authorized participants or users with access right of the transaction, details of the transaction including consideration, costs, terms and conditions, and any other information that may be required for generating a new block of the blockchain. In some embodiments, the data elements 705 may be part of a smart contract…The smart contract 1302 can implement a process 1306 for storing unencrypted data to the ledger…The unencrypted business asset is encrypted by smart contract 1302 (e.g. encryption component)…The smart contract 1302 can use the common or stub component to store the encrypted asset structure on the blockchain or ledger. Example encrypted asset structures stored on the blockchain or ledger are shown as blocks 1312 (e.g. Block 19, Block 20, Block 21, Block 22).)
read the encrypted state of the blockchain from the shared ledger using the second shim layer; decrypt the encrypted state of the blockchain using the second shim layer; (e.g. figs. 9, 13, ¶81, 83, 87, 93: Data decryption process 955, according to some embodiments, may be stored as computer-readable instructions in a memory device on platform 300, and executed by a processor of platform 300…At step 980, the processor identifies a second block of data 707 encrypted using the decrypted secret key 701, and at step 990, the processor decrypts the block of data 707 using the secret key 701 to obtain a data element 705…The smart contract 1302 can implement a process 1308 for accessing encrypted data on the ledger. For example, the smart contract 1302 can use the interface and services to process business logic on a decrypted asset. The smart contract 1302 can decrypt encrypted payload using the decrypted symmetric key and the decryption component…The smart contract 1302 can use the common or stub component to load encrypted asset from the ledger or blockchain)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Duchon into the invention of Jiang for the purpose of encrypting data in an efficient manner without encrypting the same data multiple times and without producing unnecessary latency (Duchon, ¶5).

Claims 8 and 15, these claims are rejected for similar reasons as in claim 1.

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20200134613) in view of Duchon (US 20200084027) and further in view of Androulaki (US 20170149819).

Claim 4, Jiang-Duchon discloses The hardware-implemented endorser node of claim 1, wherein the hardware-implemented processor is configured to: receive a chaincode deploy transaction proposal from the blockchain client (Jiang, e.g. ¶27).
Jiang-Duchon does not appear to explicitly disclose but Androulaki discloses wherein the chaincode deploy transaction proposal comprises a transient field comprising a master key and encrypted deploy arguments. (Androulaki, e.g. fig. 4, ¶31-33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Androulaki into the invention of Jiang-Duchon for the purpose of securing the transaction ledger from tampering and revision (Androulaki, ¶3).

Claim 5, Jiang-Duchon-Androulaki discloses The hardware-implemented endorser node of claim 4, wherein the chaincode invoke transaction proposal comprises an  encryption key derived from the master key, wherein the encryption key is used to encrypt a chaincode argument. (Androulaki, e.g. fig. 7, ¶36).  Same motivation as in claim 1 would apply.

Claims 11 and 17, these claims are rejected for similar reasons as in claim 4.

Claims 12 and 18, these claims are rejected for similar reasons as in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Riveret (US 20210385084) discloses the computer system 100 comprises a smart contract 120, an execution engine 130 and a blockchain 140, which comprises blocks 142, 144, 146 and 148. The execution engine 130 creates a numerical representation 134 of a nominal operation of the computer system indicative of states of the nominal operation and valid transitions between the states. The execution engine 130 then encrypts 136 the numerical representation 134 using homomorphic encryption to determine an encrypted numerical representation 182 that blocks access to the numerical representation but allows calculations on the encrypted numerical representations. The execution engine 130 initiates a smart contract as a process instance on a blockchain platform using the encrypted numerical representation as a first input to the smart contract. The process instance is the execution of the smart contract on the blockchain. The execution engine 130 then executes the process instance 170 using the current operation 132 of the computer system as a second input to the process instance, execution of the process instance generating an output result 190 by performing the calculations on the encrypted numerical representations 182. The engine 130 will match 138 the output 190 to the intended result, which should be the encrypted representation 184. If the output result does not match the intended result, then the engine 130 will determine that the current operation is outside the nominal operation. The same determinations can be made for the encrypted representations 186 and 188, which are stored in the blockchain correspondingly in block 146 and block 148. 
 (e.g. fig. 1, ¶68-72).

Lu (US 20190347653) discloses a schematic flowchart illustrating a smart contract execution implementation in a blockchain data processing method comprising S40. Encrypt a determined new smart contract by using a regulatory key to generate the encrypted new smart contract, where the new smart contract is determined after smart contract participants reach a consensus in a process of executing a target smart contract offline. S42. Each smart contract participant can sign the encrypted new smart contract by using a temporary private key that corresponds to the encrypted new smart contract, to generate second signature data…For a processing apparatus of the smart contract participant, the execution processing in step S42 can be understood as determining the smart contract execution data based on the second signature data and the encrypted new smart contract after determining the signature of each smart contract participant on the encrypted new smart contract. For example, after a smart contract participant determines that all other smart contract participants (including the smart contract participant) sign by using the temporary private keys, the second signature data signed by the participants and the encrypted new smart contract are determined as the smart contract execution data. Then the smart contract execution data can be submitted to the blockchain. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436